UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7175



WILLIAM E. MANN,

                                              Plaintiff - Appellant,

          versus


ANNA CASH, Agent in Charge; SUMMER        HAYES,
Agent; BOBBY HENDERSON, Agent,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Dennis W. Shedd, District Judge.
(CA-99-1364-6-19AK)


Submitted:   November 4, 1999          Decided:     November 10, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William E. Mann, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William E. Mann appeals the district court’s order dismissing

without prejudice his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint.   We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Mann v. Cash, No. CA-99-1364-6-19AK (D.S.C.

Aug. 10, 1999); see also 4th Cir. R. 34(b).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2